          Case 7:21-cr-00420-PMH
Case 7-21-cr-00420-PMH-1          Document
                             Document      13 in
                                      12 Filed  Filed 07/26/21
                                                   NYSD         Page 1 of 1Page 1 of 1
                                                         on 07/26/2021
                                           U.S. Department of Justice
 [Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                          Application granted. An Order excluding time under the
                                          Speedy Trial United
                                                       Act will   beDistrict
                                                              States separately     docketed.
                                                                             Courthouse
                                                      300 Quarropas Street
                                                      White Plains, New York 10601
                                          SO ORDERED.
                                                      July 26, 2021
 BY ECF & EMAIL                           _______________________
                                          Philip M. Halpern
 The Honorable Philip M. Halpern          United States District Judge
 United States District Judge
 Southern District of New York            Dated: White Plains, New York
                                                 July 27, 2021
 300 Quarropas Street
 White Plains, New York 10601

        Re:     United States v. Winston White, a.k.a. “Wins,” 7:21-cr-00420 (PMH)

 Dear Judge Halpern:

        The above-titled case was recently assigned to the Court. An initial pretrial conference is
 scheduled for August 3, 2021 at 3 p.m. At the arraignment, which was held on July 16, 2021,
 Judge McCarthy excluded time through July 30, 2021. However, the parties understand that
 August 3, 2021 is the first available date for an initial pretrial conference.

         The Government respectfully requests, with the consent of defense counsel, that the Court
 exclude time under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), from today through the date
 of the initial pretrial conference on August 3, 2021. The Government respectfully submits that an
 exclusion of time would serve the ends of justice and outweigh the best interests of the public and
 the defendants in a speedy trial because it would allow the Government to commence the
 production of discovery in this matter, and would further allow defense counsel to begin review
 of discovery and evaluate any potential motion practice. The proposed exclusion of time would
 also allow the Government and defense counsel to engage in discussions regarding a potential
 resolution of the matter without the need for trial.

        The Government respectfully encloses a proposed order excluding time for the Court’s
 consideration.

                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      United States Attorney

                                              By:     /s/ Stephanie Simon
                                                      Stephanie Simon
                                                      Assistant United States Attorney
                                                      Tel: (914) 993-1920

 Cc:    Patrick Joyce, Esq.
